The global game has 
changed. Interdependence and globalization are 
occurring at an unprecedented speed. With 
globalization, the concept of national sovereignty has 
changed. The international order based on the nation 
State — established in 1648 with the Peace of 
Westphalia — is being challenged. Non-State actors are 
becoming more and more influential on the global 
scene. Private militias and transnational criminal 
movements are increasingly responsible for conflicts 
that used to be between State actors, as well as for 
undermining agreements entered into and adhered to by 
States. 
 The boundaries between domestic and foreign 
policy are changing. Developments in one part of the 
world often trigger unintended actions in other parts of 
the world. If we look the other way when faced with 
conflicts and human suffering, problems will grow, 
they will not disappear. To meet the goals and 
challenges confronting the global community, we need 
more than ever a dynamic and proactive United 
Nations. 
 The United Nations has to proactively address the 
agenda set by globalization, and it must be able to 
change in order to effectively meet and deliver on the 
new challenges. It is in everybody’s interest to have an 
efficient United Nations. The Organization adds moral 
force to the international community’s actions in a 
globalized world. An effective United Nations can 
alleviate the negative effects of globalization and turn 
it into a positive force. All of us have to work to ensure 
that the necessary reform steps to be initiated. 
 Last September’s World Summit set an ambitious 
agenda for the United Nations and the General 
Assembly. I am pleased that we have achieved 
 
 
25 06-53317 
 
considerable results. Prominent examples include the 
establishment of the Human Rights Council, the 
Peacebuilding Commission and the Central Emergency 
Response Fund. The two new organs represent a long 
overdue institutional modernization of the United 
Nations that, if used as intended, will help the United 
Nations to address new challenges. That is why 
Denmark has put so much effort into helping to foster 
the Human Rights Council and the Peacebuilding 
Commission. 
 With Burundi and Sierra Leone on the agenda, 
the Peacebuilding Commission has chosen two nations 
in need, but also two nations willing to join forces with 
the international community in their endeavour to build 
their nations. 
 As it should, the Human Rights Council allows 
for closer scrutiny by the international community of 
domestic affairs — not because we wish to punish but 
because we wish to help improve. Such scrutiny is a 
desirable monitoring mechanism to ensure the 
protection of people from abuse by their own 
Governments. Let us avoid politicizing the work of this 
new body and instead, in a spirit of cooperation, ensure 
that the Human Rights Council is successful in meeting 
the objectives laid down by the General Assembly. In 
that context, I would also like to draw attention to the 
decision by the Human Rights Council to recommend 
to the sixty-first session of the General Assembly the 
adoption of the draft declaration on the rights of 
indigenous peoples. Work on the draft declaration has 
been under way for more than 20 years. It is high time 
that we, the Governments, approve that landmark 
instrument aimed at furthering the rights and 
aspirations of the world’s indigenous peoples. 
 In June, as President of the Security Council, 
Denmark sought to highlight the importance of 
strengthening international law. We picked up the torch 
from the 2005 World Summit by calling a special 
meeting on the critical role of international law in 
fostering stability and order in international relations 
(see S/PV.5474). The Security Council spoke out 
clearly in favour of international law, both in general 
terms and with regard to specific topics such as 
delisting with respect to sanctions. Denmark will 
continue to pursue those topics, and we call upon all 
Member States to join us. 
 The reform agenda is far from exhausted. The 
Security Council should be reformed to better reflect 
the world of today. Furthermore, we need to make 
substantial progress on mandate review and 
management reform during this session of the General 
Assembly. Otherwise, we will not be able to meet the 
challenges. Member States should not micromanage 
the United Nations, but should build a strong and fast-
responding Organization to meet new challenges.  
 The United Nations must play a strong role in 
order to secure positive gains from globalization for 
developing countries. Denmark eagerly looks forward 
to the recommendations of the High-level Panel on 
United Nations System-wide Coherence. Our aim is to 
enhance on the ground the efficiency and impact of 
United Nations development cooperation. 
 It is a cause for concern that we have witnessed 
the resurgence of the notion of respect for national 
sovereignty as a justification for inaction in 
international affairs. There is of course no denying that 
nation-States remain the constituent part of the 
international system and of this very Organization. But 
respect for sovereignty can never become an excuse for 
accepting massive human rights violations. That was 
the key message from the Summit last year, when 
heads of State pronounced their support for the notion 
of the responsibility to protect. 
 The Security Council has consistently worked to 
uphold the sovereignty of Lebanon since 2004. In 
August of this year, the Council intervened to stop the 
war between Hizbollah and Israel, and decided to send 
thousands of peacekeepers to help the Lebanese 
Government extent its authority to all parts of the 
country. We call upon all regional players to work 
constructively towards that goal. Security Council 
resolution 1701 (2006) must be fully respected by all 
parties. Denmark is actively considering ways to 
promote the implementation of resolution 1701 (2006), 
including by assisting the Secretary-General in his 
endeavours to find ways forward on the political 
aspects. 
 The war between Hizbollah and Israel proved the 
volatility of the Middle East. For decades, the 
international community has sought to address the 
Arab-Israeli conflict, which continues to breed hatred 
and fanaticism. We must support moderate forces for 
reform and empower them to stand up against 
centrifugal tendencies. We need to redouble our efforts 
to finally achieve a comprehensive and lasting two-
State solution to that tragic conflict. It is in nobody’s 
  
 
06-53317 26 
 
interest that the instability in the Middle East 
continues. 
 The same goes for the Sudan. The Council’s 
decision last month to continue preparations for a 
United Nations peacekeeping force to relieve the 
African Union force and stop the senseless carnage of 
civilians in Darfur drew sharp criticism from the 
Government of the Sudan and was denounced as neo-
colonialism and a violation of its sovereign rights. But, 
I ask, whose rights are really being violated here? 
Rather than the rights of the Government of the Sudan, 
I submit that it is the right of the population of Darfur 
to receive protection that is being violated. It is 
incumbent upon the international community to act if a 
Government fails to fulfil the responsibility to protect. 
I call upon the Government of the Sudan to work with 
us, not against us, in protecting the population of 
Darfur.  
 In Afghanistan the security situation continues to 
be of great concern. We are, individually and 
collectively, being tested on our commitment to assist 
the Afghan people on their path towards a just and 
prosperous future. Warlords, financed by the opium 
trade, threaten the democratic rights of the people. The 
United Nations must continue to support the 
remarkable transformation process undertaken by the 
Afghan people and their Government. 
 We wish to see a stronger role for the United 
Nations in Iraq, in order to contribute to peaceful and 
democratic development. A necessary precondition to 
improve the situation is better living conditions for all 
in Iraq. Needless to say, it is in our common interest to 
assist the Iraqi people in their struggle to reform and 
build their country. It must not fall victim to 
sectarianism and terrorism. If that happens the whole 
region will become destabilized. 
 The most serious danger associated with 
globalization is the proliferation of weapons of mass 
destruction. The Security Council reacted in unity to 
deplore the 4 July launch of several missiles by the 
Democratic People’s Republic of Korea. We call upon 
Pyongyang to return to the Six-Party Talks.  
 Iran has failed to respond to the demands of the 
Security Council. We call upon Tehran to suspend 
enrichment activities and accept negotiations on the 
generous package. 
 Weapons of mass destruction and terrorism 
represent a deadly combination. Terrorism is already in 
itself one of the major threats to international peace 
and stability. We all remember the tragedies here in the 
United States five years ago, as well as the terrorist 
attacks in London, Madrid, Amman, Bali, Saudi 
Arabia, Egypt and Turkey. I am very pleased that the 
United Nations Global Counter-Terrorism Strategy 
(resolution 60/288) has now been adopted by the 
General Assembly. That gives us renewed hope that we 
may also conclude the negotiations on a comprehensive 
convention this year. I call upon all States to seriously 
attempt to bridge the differing views that exist with 
regard to that very important convention, in order that 
we can combat the scourge of our time, terrorism. 
 As Chairman of the Security Council’s Counter-
Terrorism Committee, Denmark is working towards the 
strengthening of the international fight against 
terrorism through improved cooperation between the 
Council and Member States. 
 Let me conclude my statement by expressing 
Denmark’s sincere appreciation to Secretary-General 
Kofi Annan for his tireless efforts to promote a more 
just, prosperous and peaceful world and for his 
leadership of the United Nations. For almost 10 years, 
Kofi Annan has served in an office where expectations 
for action are not always matched by the requisite 
powers and the means to act. He has impressively 
carried a heavy burden through troubled times, and 
recently has even undertaken new challenges in the 
Middle East and in the world at large. His act will be a 
difficult one to follow. Let his heritage be that the 
stones he lifted do not roll back down the mountain. 